  Case 05-15100      Doc 269   Filed 05/06/19 Entered 05/06/19 09:29:24    Desc Main
                                Document     Page 1 of 9


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re:                                      )    Chapter 7
                                            )
OAHU SUGAR COMPANY, LLC,                    )    Case No. 05-15100
                                            )
             Debtor.                        )    Hon. Timothy A. Barnes
                                            )
                                            )    Hearing Date: June 4, 2019
                                            )    Hearing Time: 10:30 a.m.
                                            )    Courtroom: 744

                                 NOTICE OF HEARING

         PLEASE TAKE NOTICE that on June 4, 2019, at 10:30 a.m., or as soon thereafter
as counsel may be heard, we shall appear before the Honorable Timothy A. Barnes of the
United States Bankruptcy Court for the Northern District of Illinois, or whomever may be
sitting in his stead in Courtroom 744, and then and there present the FINAL APPLICATION
FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR THE
CHAPTER 7 TRUSTEE BY PATRICK M. JONES, FOR THE PERIOD FEBRUARY 16, 2018
THROUGH AND INCLUDING MARCH 20, 2019, a copy of which is attached hereto and
hereby served upon you.

Dated: May 6, 2019                     PMJ PLLC


                                       By: __/s/ Patrick M. Jones
                                       Counsel for Alex D. Moglia,
                                       as Chapter 7 Trustee


Patrick M. Jones
PMJ PLLC
100 South State Street
Chicago, Illinois 60603
Tel: (312) 255-7976
Email: pmj@patjonesPLLC.com




                                           1
  Case 05-15100       Doc 269   Filed 05/06/19 Entered 05/06/19 09:29:24       Desc Main
                                 Document     Page 2 of 9


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
In re:                                        )      Chapter 7
                                              )
OAHU SUGAR COMPANY, LLC,                      )      Case No. 05-15100
                                              )
              Debtor.                         )

                                     COVER SHEET

NAME OF APPLICANT:         Patrick M. Jones and PMJ LLC

ROLE IN CASE:     Attorneys for the Alex Moglia, not individually but solely as the
Chapter 7 Trustee

DATE OF ORDER AUTHORIZING EMPLOYMENT: February 15, 2017

FEES AND EXPENSES PREVIOUSLY REQUESTED: $37,875.00 of fees and expenses
in an amount of $124.20 (Dkt. #213), and $17,362.50 of fees and expenses in the amount
of $674.30 (Dkt. #245)

CURRENT APPLICATION PERIOD:              Feb. 16, 2018 through March 20, 2019

FEES REQUESTED:                          $9,750.00

EXPENSES REQUESTED:                      $195.20

       Name of              Type of                           Hours
    Professional          Professional         Rate           Billed            Total
   Patrick M. Jones         Attorney          $325.00            30.0        $9,750.00
                                                            EXPENSES           $195.20
                                              TOTALS:                        $9,945.20

Dated: May 6, 2019                                PMJ PLLC


                                                  By: /s/ Patrick M. Jones
                                                       Counsel for Alex D. Moglia,
                                                       as Chapter 7 Trustee




                                             2
  Case 05-15100        Doc 269    Filed 05/06/19 Entered 05/06/19 09:29:24       Desc Main
                                   Document     Page 3 of 9


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                           )     Chapter 7
                                                 )
OAHU SUGAR COMPANY, LLC,                         )     Case No. 05-15100
                                                 )
                Debtor.                          )

           FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT
         OF EXPENSES AS COUNSEL FOR THE CHAPTER 7 TRUSTEE BY STAHL
          COWEN CROWLEY ADDIS LLC, FOR THE PERIOD FEBRUARY 16, 2018
                    THROUGH AND INCLUDING MARCH 20, 2019

         Patrick M. Jones and PMJ PLLC (“PMJ”), attorneys for Alex D. Moglia, not individually

but solely as the Chapter 7 trustee appointed in the above-captioned case (the “Trustee”),

files this application for compensation for fees for services rendered and costs incurred for

the period February 16, 2018 through and including March 20, 2019 (the “Application”). In

support of the Application, PMJ states as follows:

                                 JURISDICTION AND VENUE

         The district courts have jurisdiction over this case pursuant to Section 1334 of Title

28 of the United States Code. Pursuant to Section 157(a) of Title 28 of the U.S. Code, this

case is properly referred to the bankruptcy court. Pursuant to Section 157(b)(1) and Sections

157(b)(2)(A) and (O) of Title 28 of the U.S. Code, and Internal Operating Procedure 15 of

the Internal Operating Procedures of the United States District Court for the Northern District

of Illinois, this case is properly referred to the United States Bankruptcy Court for the

Northern District of Illinois. When it filed the petition for relief, the Debtor resided in Cook

County, so pursuant to Section 1408(1) of Title 28 of the U.S. Code venue for this case is

proper in the Northern District of Illinois, Eastern Division.

                                        BACKGROUND

         1.    This case was commenced by the filing for relief pursuant to Chapter 7 of the


                                                3
  Case 05-15100      Doc 269    Filed 05/06/19 Entered 05/06/19 09:29:24         Desc Main
                                 Document     Page 4 of 9


Bankruptcy Code on April 19, 2005 (the “Petition Date”).

       2.     On June 23, 2014, the Court entered and Order authorizing the substitution of

Stahl Cowan Crowley Addis LLC as counsel for the Trustee.

       3.     On February 15, 2017, Trustee filed a substitution of counsel (Doc. #186)

substituting his counsel, Patrick M. Jones and Stahl Cowan Crowley Addis LLC, with Patrick

M. Jones and PMJ PLLC.

       4.     PMJ seeks the allowance and payment of its allowed fees on a pro rata basis

from available funds at the discretion of the Trustee.

       5.     The sole counsel for PMJ PLLC for the Trustee has been Patrick M. Jones.

The standard rate charged by Patrick M. Jones for routine, non-complicated matters, without

considering the size and degree of responsibility, difficulty, complexity, and results achieved

is $325 per hour.

       6.     By this application, PMJ and the Trustee seek allowance of $9,750.00 in fees

and $195.20 in expenses incurred by PMJ on behalf of the Trustee the period of February

16, 2018 through and March 20, 2019.

                      REQUEST FOR ALLOWANCE OF COMPENSATION

       7.     All professional services for which allowance of compensation is requested

were performed by PMJ for and on behalf of the Trustee. During the relevant period, PMJ

rendered a total of 30.0 hours of professional services on behalf of the Trustee. The time

spent by Attorneys and other professionals is as follows:

            Name of Professional                  Type of Professional       Hours Worked
              Patrick M. Jones                          Attorney                  30

A complete accounting of the foregoing time is provided in Exhibit A.

                    REQUEST FOR REIMBURSEMENT OF EXPENSES

       8.     Actual expenses advanced by PMJ on behalf of the Debtor’s bankruptcy estate

                                              4
  Case 05-15100       Doc 269    Filed 05/06/19 Entered 05/06/19 09:29:24        Desc Main
                                  Document     Page 5 of 9


from February 16, 2017 through March 20, 2019 totaled $195.20. The expenses are itemized

in detail on Exhibit A.

                          COMPENSATION PREVIOUSLY RECEIVED

        9.    This is the final Application for compensation filed by PMJ. Previous fee

applications filed on behalf of Patrick M. Jones and PMJ PLLC approved fees in an amount

of $37,875.00, and expenses in an amount of $124.20 (Dkt. #213) and fees in an amount of

$17,362.50, and expenses in the amount of $674.30 (Dkt. #245).

        10.   Due to the limited funds available to pay for the administration of the estate,

PMJ PLLC has agreed to waive prior approved fees and expenses, and receive its pro rata

distribution of the remaining estate funds based solely on this final fee application.

                          NO REQUEST FOR INTERIM PAYMENT OF FEES

        11.   PMJ does not now seek payment of its allowed fees. PMJ seeks only the

allowance of the requested fees and authorization for the Trustee to pay the allowed fees to

the extent that funds are available.

                                       BILLING RATES

        12.      Primary counsel for the Trustee has been Patrick M. Jones. The standard

rate charged by Patrick M. Jones for routine, non-complicated matters, without considering

the size and degree of responsibility, difficulty, complexity, and results achieved is $325 per

hour.

        13.   The rates charged by PMJ as set forth herein are customary for bankruptcy

attorneys of similar skill and reputation. For services of the type rendered herein where those

services were performed for a private client, PMJ would charge a reasonable fee for services

rendered, on an hourly rate or, in addition, a contingent or fixed fee basis. The fee requested

by PMJ is comparable to those fees which would be charged to a private client for similar


                                               5
  Case 05-15100      Doc 269      Filed 05/06/19 Entered 05/06/19 09:29:24    Desc Main
                                   Document     Page 6 of 9


services rendered by PMJ.

       14.     The rates charged by the participating attorneys and paraprofessionals, as

set forth in the Exhibit are well within the range charged by attorneys of similar skill and

reputation in the area of bankruptcy and commercial law.

                          SUMMARY OF SERVICES RENDERED

       15.    During this compensation period, on behalf of the Trustee, PMJ performed the

following services which materially benefited the bankruptcy estate:

              a.     Met with counsel for insurer, Debtor’s parent company and primary

insured Kaanapali Land, LLC, counsel to trustee in related bankruptcy case D/C Distribution

LLC, and key creditors U.S. Navy and Environmental Protection Agency in an effort to

negotiate a settlement of asserted interests in the insurance policies that would permit

Trustee to resolve claims and close the Debtor’s bankruptcy case in a manner that protects

the best interests of the bankruptcy estate.

              b.     Researched the Trustee’s legal authority to assign bankruptcy estate’s

interest in insurance policies.

              c.     Researched the validity of the claims against the policies asserted by

creditors of the D/C Distribution bankruptcy estate.

              d.     Drafted a motion to modify the automatic stay in the D/C Distribution

bankruptcy case in an effort to allow the Trustee to file a final report and close the Oahu

Sugar bankruptcy case.

              e.     Drafted a final fee application.

              f.     Attended various status hearings.

              g.     Performed various other services related to the administration of the

bankruptcy case.


                                               6
  Case 05-15100      Doc 269    Filed 05/06/19 Entered 05/06/19 09:29:24         Desc Main
                                 Document     Page 7 of 9


       16.    PMJ has rendered the appropriate, necessary services to the Trustee in this

case. Exhibit A provides a detailed record of all of the services rendered by PMJ.

                                    MATTER SUMMARY

       17.    During the time relevant to this fee application, the time spent by PMJ and its

attorneys has been focused entirely on its efforts to assess the various claimed interests in

the insurance policies, and resolve those interests in a manner that is in the best interests

of the creditors of the Debtor’s bankruptcy estate and which would allow the Trustee to close

the bankruptcy case. A detailed explanation of the services PMJ performed within these

matters is included on Exhibit A.

       18.    The complexity of the insurance policies involved, the various interests

asserted in those policies (rightly or wrongly), and the sometimes conflicting interests of the

key parties involved have complicated this matter beyond what might be expected from a

routine settlement negotiation. The amount requested by PMJ is not unreasonable in terms

of awards in cases of like magnitude and complexity.

                                    RESULTS ACHIEVED

       19.    PMJ has positioned the Trustee to make a factually and legally informed

decision regarding the bankruptcy estate’s interests in the insurance policies to take the

necessary steps to fully liquidate the estate in the best interests of its creditors. Although

resolution of this matter is on-going, the Trustee expects this case to be resolved in the next

few months.

                                          NOTICE

       20.    Notice of this Application is being provided electronically to all parties who

have requested electronic notice and by U.S. Mail to the Trustee, the U.S. Trustee’s Office,

and all creditors on the creditors’ matrix. Since this is an interim application, PMJ and the


                                              7
  Case 05-15100      Doc 269   Filed 05/06/19 Entered 05/06/19 09:29:24    Desc Main
                                Document     Page 8 of 9


Trustee request that notice heretofore provided is deemed adequate under the

circumstances.

      WHEREFORE, PMJ seeks the allowance of $9,945.20 for services provided and

expenses incurred between February 16, 2018 and March 20, 2019, and for such other relief

as this Court deems just and appropriate.

Dated: May 6, 2019                      PMJ PLLC


                                        By: __/s/ Patrick M. Jones
                                        Counsel for Alex D. Moglia,
                                        as Chapter 7 Trustee


PMJ PLLC
100 South State Street
Chicago, Illinois 60603
Tel: (312) 255-7976
Email: pmj@patjonesPLLC.com




                                            8
  Case 05-15100      Doc 269     Filed 05/06/19 Entered 05/06/19 09:29:24         Desc Main
                                  Document     Page 9 of 9


                                CERTIFICATE OF SERVICE

       I, Patrick M. Jones, an attorney, hereby certify that on May 6, 2019, I caused a true
and correct copy of the foregoing NOTICE OF HEARING and FINAL APPLICATION FOR
COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL FOR THE
CHAPTER 7 TRUSTEE BY PATRICK M. JONES AND PMJ PLLC, FOR THE PERIOD
FEBRUARY 16, 2018 THROUGH AND INCLUDING MARCH 20, 2019 to be filed
electronically. Notice of the filing will be sent to all parties who are currently on the Court’s
Electronic Mail Notice List by operation of the Court’s Electronic Filing System. In addition,
copies were served this day upon the parties listed on the attached Service List via first class
U.S. mail, postage prepaid, or as otherwise indicated.


                                                           /s/ PATRICK M. JONES




                                               9
